




EXHIBIT 10.2


AMENDMENT TO
RESTRICTED STOCK AWARD AGREEMENT


PIONEER NATURAL RESOURCES COMPANY
2006 LONG TERM INCENTIVE PLAN


This Amendment to Restricted Stock Award Agreement (“Amendment”) is entered into
by Pioneer Natural Resources Company (the “Company”) and Scott D. Sheffield (the
“Participant”) as of May 25, 2012.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Restricted Stock Award Agreement dated
February 16, 2010 (the “Agreement”), the Company granted to the Participant an
award under the Pioneer Natural Resources Company 2006 Long Term Incentive Plan;


WHEREAS, the Participant and the Company desire to amend the Agreement in
certain respects to limit the Participant's benefits in the event of his
retirement;


NOW, THEREFORE, the Participant and the Company hereby as follows:


1. Section 6(a) of the Agreement is hereby amended to read in its entirety as
follows:


(a)    Termination By Employee Without Good Reason. If your employment
relationship with the Company or any of its Subsidiaries is terminated
voluntarily by you prior to the Vesting Date and such termination is not a
Termination for Good Reason (as such term is defined in the Severance Agreement
between you and the Company or one of its Subsidiaries), or if such termination
is a result of your Normal Retirement, then all Restricted Shares granted
pursuant to this Agreement shall become null and void as of the date of such
termination. For purposes of this Section 6(a), “Normal Retirement” shall mean
the termination of your employment relationship with the Company and each of its
Subsidiaries by which you are employed due to your retirement on or after the
date you attain age 60.


2.    Section 6(d) of the Agreement is hereby amended to read in its entirety as
follows:


(d)    Other Termination Events. If your employment relationship with the
Company and each of its Subsidiaries by which you are employed is terminated
prior to the Vesting Date as a result of any of the following events:


(i)    your death; or


(ii)    your Disability;




then the restrictions on a number of Restricted Shares shall automatically lapse
such that the number of Restricted Shares for which the restrictions have lapsed
as of your date of termination will be equal to the product of (i) the total
number of Restricted Shares granted to you pursuant to this Agreement, times
(ii) a fraction, the numerator of which is the number of full months (counting
the month in which your termination of employment occurs as a full month),
beginning with the first full month following the date of this Agreement, during
which you were employed by the Company and/or any Subsidiary and the denominator
of which is 36. The portion, if any, of your Restricted Shares for which
restrictions have not lapsed as of the date of the




--------------------------------------------------------------------------------




termination of your employment relationship shall become null and void as of the
date of termination; provided, however, that the portion, if any, of this Award
for which forfeiture restrictions have lapsed as of the date of termination will
survive. For purposes of this Section 6(d), “Disability” shall have the meaning
ascribed to it in the Severance Agreement between you and the Company or one of
its Subsidiaries.


3.    Except as set forth above, the Agreement shall continue to read in its
current state.


IN WITNESS WHEREOF, the Participant and the Company have caused this Amendment
to be executed as of the date and year first above written.


 
 
 
PIONEER NATURAL RESOURCES COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Larry N. Paulsen    
 
 
 
 
Larry N. Paulsen    
 
 
 
 
Vice President, Administration and Risk Management
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Scott D. Sheffield
 
 
 
 
Scott D. Sheffield
 
 
 
 
 
 
 
 
 
 
 



                        






